An attachment is an official act of the deputy, for which the sheriff is responsible. Gen. St. c. 197, s. 2; Stevens v. Colby, 46 N.H. 163; Dow v. Rowe, 58 N.H. 125.
It is contended that the attachment was such "default or misconduct in office" as makes the defendant liable, if at all, only in an action of case — Gen. St., c. 201, s. 6; but the object of that statute was not "to wrest from one in nowise connected with the process the usual and most obvious remedy for a wrong committed upon his person or upon his property by one having in his possession a precept against a stranger." The wrong contemplated by that statute "would seem, from the expressions used, to be of the nature of consequential injuries." Hills v. Hoitt, 18 N.H. 386. But in this case no objection was taken at the trial to the form of the action. If it had been, it would have been obviated by amendment of the declaration. Gen. St., c. 207, ss. 8, 9.
The plaintiff's exception is sustained.
Nonsuit set aside.
CLARK, J., did not sit: the others concurred. *Page 53